


Exhibit 10.14

 

SCIENTIFIC GAMES CORPORATION

 

ELECTIVE DEFERRED COMPENSATION PLAN

 

Executive Deferred Compensation Plan

and

Non-Employee Directors Deferred Compensation Plan

 

(effective January 1, 2005, as amended and restated effective January 1, 2009)

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

INTRODUCTION

1

1.1

Purpose; Prior Plan

1

1.2

New Plan Effective January 1, 2005

1

1.3

Construction

1

1.4

Separate Plans for Executives and Non-Employee Directors

2

 

 

 

ARTICLE II

DEFINITIONS

2

2.1

Account

2

2.2

Change in Control Event

2

2.3

Code

3

2.4

Company

3

2.5

Compensation

3

2.6

Disability

3

2.7

Election Form

4

2.8

Elective Deferral

4

2.9

Eligible Individual

4

2.10

Employer

4

2.11

Employment

4

2.12

ERISA

4

2.13

Investment Vehicle

4

2.14

Participant

4

2.15

Performance Bonus

4

2.16

Plan

4

2.17

Plan Administrator

4

2.18

Regulations

4

2.19

Separation from Service

5

2.20

Specified Distribution Date

5

2.21

Specified Employee

6

2.22

Subsidiary

6

2.23

Subsidiary Change in Control Event

6

2.24

Trust

6

2.25

Trustee

6

2.26

Unforeseeable Emergency

6

 

 

 

ARTICLE III

PARTICIPATION

6

3.1

Eligible Individuals

6

3.2

Commencement of Participation

7

3.3

Continued Participation

7

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE IV

DEFERRAL ELECTIONS

8

4.1

Deferrals of Salary

8

4.2

Deferrals of Cash Bonuses

8

4.3

Deferrals of Director’s Compensation

8

4.4

New Mid-Year Eligibles

8

4.5

New Outside Directors

9

4.6

Mechanics of Deferral

9

4.7

Irrevocability

9

 

 

 

ARTICLE V

ACCOUNTS

9

5.1

Accounts

9

5.2

Deemed Investment of Accounts

10

 

 

 

ARTICLE VI

VESTING

10

6.1

General

10

 

 

 

ARTICLE VII

DISTRIBUTION EVENTS

10

7.1

Specified Distribution Date

10

7.2

Separation from Service

11

7.3

Change in Control Event

11

7.4

Disability

11

7.5

Death

11

7.6

Beneficiaries

11

7.7

Unforeseeable Emergency

12

7.8

Medium of Distribution

13

7.9

Actual Payment Date

13

7.10

Taxes

13

7.11

Acceleration generally prohibited

13

7.12

Delay under Section 162(m)

13

7.13

Delays to comply with Securities and other Laws

14

7.14

Transition Rule Elections

14

 

 

 

ARTICLE VIII

PLAN ADMINISTRATOR

14

8.1

Plan Administration and Interpretation

14

8.2

Powers, Duties, Procedures, Etc.

15

8.3

Information

15

8.4

Indemnification of Plan Administrator

15

 

 

 

ARTICLE IX

AMENDMENT AND TERMINATION

15

9.1

Amendments

15

9.2

Termination of Plan

15

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

9.3

Existing Rights

16

 

 

 

ARTICLE X

MISCELLANEOUS

16

10.1

No Funding

16

10.2

Non-Assignability

16

10.3

Limitation of Participants’ Rights

16

10.4

Participants Bound

17

10.5

Release

17

10.6

Administrative Processing Considerations

17

10.7

Correction of Error

17

10.8

Governing Law

18

10.9

Headings and Subheadings

18

 

iii

--------------------------------------------------------------------------------


 

SCIENTIFIC GAMES CORPORATION

ELECTIVE DEFERRED COMPENSATION PLAN

Executive Deferred Compensation Plan

and

Non-Employee Directors Deferred Compensation Plan

(effective January 1, 2005, as amended and restated effective January 1, 2009)

 

The Scientific Games Corporation Elective Deferred Compensation Plan established
as of January 1, 2005 (the “Plan”) is hereby amended and restated in its
entirety to read as follows, effective as of January 1, 2009, except as
otherwise provided.

 


ARTICLE I
INTRODUCTION


 


1.1          PURPOSE; PRIOR PLAN


 

Effective October 8, 1998, Scientific Games Corporation (prior to April 27,
2001, Autotote Corporation) adopted the Scientific Games Corporation Key
Executive Deferred Compensation Plan (the “Prior Plan”) to provide a means by
which eligible individuals may elect to defer receipt of designated percentages
or amounts of their bonuses, and later, pursuant to amendment effective as of
December 11, 2001, to make salary deferrals.  The Prior Plan as so amended shall
continue to be administered in accordance with the terms in effect on October 3,
2004, but shall be limited in its application to benefits attributable to
deferrals of salary for 2004 or prior years and bonuses payable for 2004 or
prior years (all of which were earned and vested on December 31, 2004) under the
terms of the Company’s Management Incentive Compensation Program and
Compensation Committee action taken thereunder.

 


1.2          NEW PLAN EFFECTIVE JANUARY 1, 2005


 

Effective January 1, 2005, this Plan, which shall be known as the Scientific
Games Corporation Elective Deferred Compensation Plan, was adopted to provide
benefits substantially similar to those provided under the Prior Plan on terms
modified to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) and regulations and other guidance thereunder. 
Effective January 1, 2009, this amendment and restatement of the Plan was
adopted in order to comply with the final regulations under Section 409A (the
“Regulations”).

 


1.3          CONSTRUCTION


 

This Plan shall be administered and interpreted in accordance with Section 409A
and the Regulations.  Accordingly, no provision hereof shall be construed in any
manner that would violate Section 409A or the Regulations.  In addition, to the
maximum extent permitted by applicable law, no provision of the Plan
inconsistent with Section 409A or the Regulations shall be valid or given any
effect whatever.

 

1

--------------------------------------------------------------------------------



 


1.4          SEPARATE PLANS FOR EXECUTIVES AND NON-EMPLOYEE DIRECTORS


 

For purposes of ERISA and Section 409A, the Plan as set forth in this instrument
consists of two separate plans, one for eligible key employees (the “Executive
Deferred Compensation Plan”), and one for non-employee directors (the
“Non-Employee Directors Deferred Compensation Plan”), each governed by those
Plan terms which either apply without distinction to both eligible employees and
non-employee directors or apply specifically to that particular plan.  The Plan
with respect to eligible employees is intended to be a plan that is “unfunded
and is maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of sections 201(2) and 301(a)(3) of ERISA, and shall be
interpreted and administered to the extent possible in a manner consistent with
that intent.

 


1.5          COORDINATION WITH CEO EMPLOYMENT AGREEMENT.


 

Notwithstanding any other provision of the Plan, the entire benefit accrued and
vested under the Prior Plan as of December 31, 2004 by the Participant serving
as Chief Executive Officer of the Company as of January 1, 2006, pursuant to an
employment agreement with the Company effective as of such date, shall be
payable solely under this Plan (and no portion thereof shall be payable under
the Prior Plan), and the date(s) of payment thereof, other than by reason of
Disability or death, shall be the specified dates of payment (within the meaning
of Section 409A) set forth in the amendment to such employment agreement
executed on May 12, 2008.

 


ARTICLE II
DEFINITIONS


 

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

 


2.1          ACCOUNT MEANS, FOR EACH PARTICIPANT, AN ACCOUNT MAINTAINED ON THE
BOOKS AND RECORDS OF THE COMPANY (INCLUDING PARTICIPATING SUBSIDIARY EMPLOYERS)
AND THE TRUST (IF APPLICABLE) THAT IS ESTABLISHED FOR HIS OR HER BENEFIT UNDER
SECTION 5.1.


 


2.2          CHANGE IN CONTROL EVENT MEANS THE OCCURRENCE OF ANY OF THE
FOLLOWING:


 

(a) any “person” as defined in section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and as used in sections 13(d) and
14(d) thereof, including a “group” as defined in section 13(d) of the Exchange
Act but excluding the Company and any subsidiary and any employee benefit plan
sponsored or maintained by the Company or any subsidiary (including any trustee
of such plan acting as trustee), directly or indirectly, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) of securities of the
Company representing at least 40% of the combined voting power of the Company’s
then outstanding securities;

 

(b) the stockholders of the Company approve a merger, consolidation,
recapitalization or reorganization of the Company, or the consummation of any
such transactions if stockholder

 

2

--------------------------------------------------------------------------------


 

approval is not obtained, other than any such transaction which would result in
at least 60% of the total voting power represented by the voting securities of
the Company or the surviving entity outstanding immediately prior to such
transaction being beneficially owned by persons who together beneficially owned
at least 80% of the combined voting power of the securities of the Company
outstanding immediately prior to such transaction; provided that, for purposes
of this paragraph (b), such continuity of ownership (and preservation of
relative voting power) shall be deemed to be satisfied if the failure to meet
such 60% threshold is due solely to the acquisition of voting securities by an
employee benefit plan of the Company or such surviving entity;

 

(c) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the its assets (or any transaction having a similar
effect); or

 

(d) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board of Directors of the Company (the “Board”),
together with any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in paragraph (a), (b), or (c) of this Section) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election of nomination for
election was previously so approved (the “Continuing Directors”), cease for any
reason to constitute a majority of the Board;

 

provided that in any such case, such occurrence constitutes a change in control
event as defined in the Regulations.

 


2.3          CODE MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME
TO TIME.   REFERENCE TO ANY SECTION OR SUBSECTION OF THE CODE INCLUDES REFERENCE
TO ANY COMPARABLE OR SUCCEEDING PROVISIONS OF ANY LEGISLATION THAT AMENDS,
SUPPLEMENTS OR REPLACES SUCH SECTION OR SUBSECTION.


 


2.4          COMPANY MEANS SCIENTIFIC GAMES CORPORATION, A DELAWARE CORPORATION,
AND ANY SUCCESSOR TO ALL OR A MAJOR PORTION OF THE COMPANY’S ASSETS OR BUSINESS
THAT ASSUMES THE OBLIGATIONS OF THE COMPANY.


 


2.5          COMPENSATION MEANS (A) FOR AN EMPLOYEE, SALARY AND BONUSES ELIGIBLE
FOR DEFERRAL UNDER ARTICLE IV, AND (B) FOR A NON-EMPLOYEE DIRECTOR, FEES,
RETAINERS, AND OTHER CASH COMPENSATION FOR SERVICES AS SUCH A DIRECTOR.  THE
PLAN ADMINISTRATOR MAY LIMIT THE COMPENSATION AN ELIGIBLE INDIVIDUAL MAY DEFER
FOR ANY CALENDAR YEAR BY ACTION TAKEN NO LATER THAN THE DECEMBER 31 IMMEDIATELY
PRECEDING SUCH CALENDAR YEAR, AND SHALL ADVISE THE AFFECTED ELIGIBLE INDIVIDUAL
OF ANY SUCH LIMITATION.


 


2.6          DISABILITY MEANS ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR TO LAST FOR A CONTINUOUS
PERIOD OF NOT LESS THAN TWELVE (12) MONTHS, WHICH RENDERS THE PARTICIPANT UNABLE
TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY OR BY REASON OF WHICH THE
PARTICIPANT RECEIVES INCOME REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN

 

3

--------------------------------------------------------------------------------


 


THREE MONTHS UNDER AN ACCIDENT AND HEALTH PLAN OF THE EMPLOYER.  NOTWITHSTANDING
THE FOREGOING, A DETERMINATION OF TOTAL DISABILITY BY THE SOCIAL SECURITY
ADMINISTRATION SHALL BE CONCLUSIVE PROOF OF DISABILITY.


 


2.7          ELECTION FORM MEANS A DEFERRAL ELECTION FORM PRESCRIBED BY THE PLAN
ADMINISTRATOR.


 


2.8          ELECTIVE DEFERRAL MEANS THE PORTION OF COMPENSATION THAT IS
DEFERRED BY A PARTICIPANT UNDER ARTICLE IV.


 


2.9          ELIGIBLE INDIVIDUAL MEANS AN EMPLOYEE OF AN EMPLOYER, OR
NON-EMPLOYEE DIRECTOR OF THE COMPANY, WHO SATISFIES THE CRITERIA ESTABLISHED IN
ARTICLE III.


 


2.10        EMPLOYER SHALL MEAN THE COMPANY AND ANY SUBSIDIARY WHICH HAS ADOPTED
THE PLAN WITH THE APPROVAL OF THE COMPANY, SUBJECT TO SUCH TERMS AND CONDITIONS
AS MAY BE IMPOSED BY THE COMPANY UPON THE PARTICIPATION IN THE PLAN OF SUCH
ADOPTING SUBSIDIARY.


 


2.11        “EMPLOYMENT” AND SIMILAR TERMS (WITHOUT REGARD TO CAPITALIZATION)
SHALL, IN THE CASE OF AN ELIGIBLE EMPLOYEE, MEAN SERVICE FOR THE COMPANY OR A
SUBSIDIARY PRIOR TO SEPARATION FROM SERVICE, AND IN THE CASE OF A NON-EMPLOYEE
DIRECTOR, MEAN SERVICE FOR THE COMPANY AS SUCH DIRECTOR PRIOR TO SEPARATION FROM
SERVICE.


 


2.12        ERISA MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED FROM TIME TO TIME.  REFERENCE TO ANY SECTION OR SUBSECTION OF ERISA
INCLUDES REFERENCE TO ANY COMPARABLE OR SUCCEEDING PROVISIONS OF ANY LEGISLATION
THAT AMENDS, SUPPLEMENTS OR REPLACES SUCH SECTION OR SUBSECTION.


 


2.13        INVESTMENT VEHICLE MEANS A THEORETICAL INVESTMENT MADE AVAILABLE
UNDER THE PLAN BY THE PLAN ADMINISTRATOR FROM TIME TO TIME IN WHICH A
PARTICIPANT’S ACCOUNT MAY BE DEEMED TO BE INVESTED IN ACCORDANCE WITH
SECTION 5.2 HEREOF IN ORDER TO MEASURE THE VALUE OF THE ACCOUNT.


 


2.14        PARTICIPANT MEANS ANY ELIGIBLE INDIVIDUAL WHO PARTICIPATES IN THE
PLAN IN ACCORDANCE WITH ARTICLE III.


 


2.15        PERFORMANCE BONUS MEANS A BONUS FOR A CALENDAR YEAR THAT THE PLAN
ADMINISTRATOR DETERMINES QUALIFIES AS PERFORMANCE-BASED COMPENSATION UNDER THE
REGULATIONS, SO THAT THE DEADLINE FOR MAKING AN ELECTION TO DEFER THE BONUS MAY
BE UP TO JUNE 30 OF SUCH CALENDAR YEAR, RATHER THAN DECEMBER 31 OF THE PRIOR
YEAR.


 


2.16        PLAN MEANS THIS SCIENTIFIC GAMES CORPORATION ELECTIVE DEFERRED
COMPENSATION PLAN, EFFECTIVE AS OF JANUARY 1, 2005 AND RESTATED EFFECTIVE
JANUARY 1, 2009, AS IT MAY BE FROM TIME TO TIME AMENDED, AND COMPRISING THE
EXECUTIVE DEFERRED COMPENSATION PLAN AND THE NON-EMPLOYEE DIRECTORS DEFERRED
COMPENSATION PLAN (AS SET FORTH IN SECTION 1.4).


 


2.17        PLAN ADMINISTRATOR MEANS THE PERSON, PERSONS OR ENTITY DESIGNATED BY
THE COMPANY TO ADMINISTER THE PLAN AND TO SERVE AS THE AGENT FOR THE COMPANY
WITH RESPECT TO THE TRUST AS CONTEMPLATED BY THE AGREEMENT ESTABLISHING THE
TRUST.


 


2.18        REGULATIONS MEAN REGULATIONS AND OTHER GUIDANCE ISSUED BY THE
TREASURY OR INTERNAL

 

4

--------------------------------------------------------------------------------



 


REVENUE SERVICE UNDER SECTION 409A. REFERENCES TO A SPECIFIC SECTION OF THE
REGULATIONS SHALL REFER TO SUCH PROVISION AS FROM TIME TO TIME IN EFFECT OR ANY
APPLICABLE SUCCESSOR SECTION.


 


2.19        SEPARATION FROM SERVICE MEANS (A) WITH RESPECT TO A PARTICIPANT
OTHER THAN A NON-EMPLOYEE DIRECTOR, SEPARATION FROM SERVICE WITHIN THE MEANING
OF THE REGULATIONS, OTHER THAN BY REASON OF DEATH, DETERMINED BY REFERENCE TO
THE PRESUMPTIVE RULE OF TREASURY REG. § 1.409A-1(H)(L) (UNDER WHICH A REASONABLE
EXPECTATION OF A PERMANENT REDUCTION IN THE LEVEL OF SERVICES TO NO MORE THAN
20% OF THE AVERAGE LEVEL DURING THE PRIOR 36-MONTH OR OTHER APPLICABLE PERIOD IS
PRESUMED TO RESULT IN A SEPARATION FROM SERVICE), AND (B) WITH RESPECT TO A
NON-EMPLOYEE DIRECTOR, SEPARATION FROM SERVICE AS SUCH A DIRECTOR IF THE
PARTICIPANT THEREAFTER NEITHER PERFORMS OR IS EXPECTED TO PERFORM SERVICES FOR
THE COMPANY OR ANY SUBSIDIARY AS AN INDEPENDENT CONTRACTOR (OR, IF THE
PARTICIPANT CONTINUES OR IS EXPECTED TO PERFORM SERVICES AS SUCH AN INDEPENDENT
CONTRACTOR, SEPARATION FROM SERVICE WITHIN THE MEANING OF THE APPLICABLE
PROVISIONS OF TREASURY REG. § 1.409A-1(H)).  FOR PURPOSES OF THE FOREGOING,


 


(A)           CONTROLLED GROUP.  WHETHER A SEPARATION OF SERVICE OCCURS SHALL BE
DETERMINED IN EACH CASE BY TREATING THE COMPANY AND ALL SUBSIDIARIES AS SINGLE
EMPLOYER.


 


(B)           SALE OF SUBSIDIARY.  IN THE EVENT OF A SUBSIDIARY CHANGE IN
CONTROL EVENT, DISTRIBUTION SHALL BE MADE TO EACH PARTICIPANT WHO CONTINUES TO
BE EMPLOYED BY THE AFFECTED SUBSIDIARY IMMEDIATELY FOLLOWING SUCH EVENT (AND WHO
HAD NOT PREVIOUSLY INCURRED A SEPARATION FROM SERVICE) AS IF THE PARTICIPANT HAD
THEREUPON INCURRED SEPARATION FROM SERVICE, EXCEPT THAT NO SIX-MONTH DELAY SHALL
BE REQUIRED PURSUANT TO SECTION 7.2(A).


 


(C)           LEAVES, ETC.  A PARTICIPANT’S EMPLOYMENT RELATIONSHIP SHALL BE
TREATED AS CONTINUING WHILE HE OR SHE IS ON MILITARY LEAVE, SICK LEAVE, OR OTHER
BONA FIDE LEAVE OF ABSENCE (SUCH AS TEMPORARY EMPLOYMENT BY THE GOVERNMENT) IF
THE PERIOD OF SUCH LEAVE DOES NOT EXCEED SIX MONTHS, OR IF LONGER, SO LONG AS
THE PARTICIPANT’S RIGHT TO REEMPLOYMENT WITH THE EMPLOYER IS PROVIDED EITHER BY
STATUTE OR BY CONTRACT.  IF THE PERIOD OF LEAVE EXCEEDS SIX MONTHS AND THE
PARTICIPANT’S RIGHT TO REEMPLOYMENT IS NOT PROVIDED EITHER BY STATUTE OR BY
CONTRACT, THE EMPLOYMENT RELATIONSHIP IS DEEMED TO TERMINATE IMMEDIATELY
FOLLOWING SUCH SIX-MONTH PERIOD.


 


(D)           SALE OF A DIVISION OR OTHER SUBSTANTIAL ASSETS.  NOTWITHSTANDING
THE FIRST PARAGRAPH OF THIS SECTION 2.19, A SEPARATION FROM SERVICE SHALL NOT
OCCUR FOR PURPOSES OF THIS PLAN TO THE EXTENT THAT THE COMMITTEE DETERMINES
OTHERWISE IN ACCORDANCE WITH TREASURY REG. § 1.409A-1(H)(4).


 


2.20        SPECIFIED DISTRIBUTION DATE MEANS, WITH RESPECT TO EACH ELECTIVE
DEFERRAL (AS ADJUSTED FOR EARNINGS AND LOSSES), THE LATER OF:


 


(A)           THE DATE SELECTED BY THE PARTICIPANT PRIOR TO THE LAST DAY
PRESCRIBED FOR AN INITIAL DEFERRAL ELECTION WITH REGARD THERETO UNDER
SECTION 4.1 – 4.5, AS APPLICABLE, WHICH SHALL (I) BE AT LEAST THREE YEARS AFTER
THE CLOSE OF THE CALENDAR YEAR IN WHICH THE AMOUNT SO DEFERRED WAS EARNED OR, IN
THE CASE OF SALARY DEFERRALS, WAS OTHERWISE PAYABLE (OR, IF APPLICABLE, COMPLIES
WITH SUCH OTHER MINIMUM PERIOD OF DEFERRAL AS THE PLAN ADMINISTRATOR MAY
PRESCRIBE), AND (II) BE JANUARY 2, IN THE CASE OF SALARY DEFERRALS FOR THE
CALENDAR YEARS 2005 THROUGH 2008, AND FEBRUARY 28 FOR SALARY DEFERRALS FOR ALL
SUBSEQUENT YEARS AND FOR ALL BONUS DEFERRALS;

 

5

--------------------------------------------------------------------------------



 


(B)           ANY LATER DATE ELECTED BY THE PARTICIPANT UNDER SECTION 7.1(B).


 


2.21        SPECIFIED EMPLOYEE MEANS “SPECIFIED EMPLOYEE” AS DETERMINED PURSUANT
TO PROCEDURES ADOPTED BY THE COMPANY IN ACCORDANCE WITH THE REGULATIONS FOR
PURPOSES OF ITS NONQUALIFIED DEFERRED COMPENSATION PLANS SUBJECT TO
SECTION 409A.


 


2.22        SUBSIDIARY MEANS A SUBSIDIARY OR AFFILIATE THAT IS A MEMBER OF THE
SAME CONTROLLED GROUP AS THE COMPANY WITHIN THE MEANING OF SECTION 414(B) OR
(C) OF THE CODE.


 


2.23        SUBSIDIARY CHANGE IN CONTROL EVENT MEANS A CHANGE IN CONTROL EVENT
WITH RESPECT TO A SUBSIDIARY WITHIN THE MEANING OF THE REGULATIONS, PURSUANT TO
WHICH THE COMPANY CEASES TO HAVE DIRECT OR INDIRECT OWNERSHIP OF AT LEAST
FIFTY-ONE PERCENT (51%) OF THE VALUE OF THE TOTAL EQUITY OR TOTAL COMBINED
VOTING POWER IN RESPECT OF THE SUBSIDIARY.


 


2.24        TRUST MEANS A DOMESTIC GRANTOR TRUST WITHIN THE MEANING OF SECTION
671 OF THE CODE THAT IS ESTABLISHED BY THE COMPANY TO ASSIST THE EMPLOYERS IN
MEETING THEIR OBLIGATIONS UNDER THE PLAN AND THAT IDENTIFIES THE PLAN AS A PLAN
WITH RESPECT TO WHICH ASSETS ARE TO BE HELD BY THE TRUSTEE.   AT NO TIME SHALL
ANY ASSETS OF THE TRUST BE HELD OR LOCATED OUTSIDE OF THE UNITED STATES, AND
SUCH TRUST SHALL AT ALL TIMES COMPLY WITH THE REQUIREMENTS OF SECTION 409A(B) OF
THE CODE.


 


2.25        TRUSTEE MEANS THE TRUSTEE OR TRUSTEES OF THE TRUST.


 


2.26        UNFORESEEABLE EMERGENCY SHALL MEAN A SEVERE FINANCIAL HARDSHIP OF
THE PARTICIPANT RESULTING FROM AN ILLNESS OR ACCIDENT OF THE PARTICIPANT OR THE
PARTICIPANT’S SPOUSE OR DEPENDENT (AS DEFINED IN SECTION 152 OF THE CODE WITHOUT
REGARD TO SECTION 152(B)(1), (B)(2) AND (D)(1)(B)); LOSS OF THE PARTICIPANT’S
PROPERTY DUE TO CASUALTY (INCLUDING THE NEED TO REBUILD A HOME FOLLOWING DAMAGE
TO A HOME NOT OTHERWISE COVERED BY INSURANCE, FOR EXAMPLE, AS A RESULT OF A
NATURAL DISASTER); OR OTHER SIMILAR EXTRAORDINARY AND UNFORESEEABLE
CIRCUMSTANCES ARISING AS A RESULT OF EVENTS BEYOND THE CONTROL OF THE
PARTICIPANT OR HIS SPOUSE OR DEPENDENT AS DETERMINED IN ACCORDANCE WITH TREASURY
REGULATION § 1.409A-3(I)(3) (AND WHICH SHALL NOT INCLUDE PURCHASE OF A HOME OR
THE PAYMENT OF TUITION).  WHETHER A PARTICIPANT IS FACED WITH AN UNFORESEEABLE
EMERGENCY PERMITTING A DISTRIBUTION UNDER THIS PARAGRAPH IS TO BE DETERMINED BY
THE COMMITTEE BASED ON THE RELEVANT FACTS AND CIRCUMSTANCE, BUT, IN ANY CASE, A
DISTRIBUTION ON ACCOUNT OF UNFORESEEABLE EMERGENCY MAY NOT BE MADE TO THE EXTENT
THAT SUCH EMERGENCY IS OR MAY BE RELIEVED THROUGH REIMBURSEMENT OR COMPENSATION
FROM INSURANCE OR OTHERWISE, BY LIQUIDATION OF THE PARTICIPANT’S ASSETS, TO THE
EXTENT THE LIQUIDATION OF SUCH ASSETS WOULD NOT CAUSE SEVERE FINANCIAL HARDSHIP,
OR BY CESSATION OF DEFERRALS UNDER THE PLAN.


 


ARTICLE III
PARTICIPATION


 


3.1          ELIGIBLE INDIVIDUALS


 

The following categories of individuals are eligible to participate in the Plan
for a particular calendar year:

 


(A)           EACH EMPLOYEE WHO HAS BEEN DESIGNATED AS A PARTICIPANT UNDER TIERS
I THROUGH V

 

6

--------------------------------------------------------------------------------



 


OF THE COMPANY’S MANAGEMENT INCENTIVE COMPENSATION PLAN, AND ANY OTHER EMPLOYEE
WHOM THE COMPANY MAY DESIGNATE FROM WITHIN A SELECT GROUP OF MANAGEMENT OR
HIGHLY COMPENSATED EMPLOYEES DESCRIBED IN SECTION 1.4, AND


 


(B)           EACH NON-EMPLOYEE MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY.


 


3.2          COMMENCEMENT OF PARTICIPATION


 

Any Eligible Individual who elects to defer part of his or her Compensation in
accordance with Article IV shall become a Participant in the Plan as of the date
such election becomes irrevocable in accordance with Article IV.

 


3.3          CONTINUED PARTICIPATION


 

A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account.

 

7

--------------------------------------------------------------------------------


 


ARTICLE IV
DEFERRAL ELECTIONS


 


4.1          DEFERRALS OF SALARY


 

An employee who is an Eligible Individual may elect to defer a specified
percentage, not to exceed 50%, of his or her base salary payable for a calendar
year by completing an Election Form and filing it with the Plan Administrator
not later than the last day of preceding calendar year or such earlier deadline
as the Plan Administrator may prescribe.

 


4.2          DEFERRALS OF CASH BONUSES


 

An employee who is an Eligible Individual may elect to defer up to 100% of his
cash bonus under the Company’s Management Incentive Compensation Program (and/or
any other bonus program designated by the Company for inclusion in the Plan)
calculated with reference to a particular calendar year (or identifiable portion
thereof) by completing an Election Form and filing it with the Plan
Administrator (a) not later than the last day of the preceding calendar year or
such earlier deadline as the Plan Administrator may prescribe, or (b) if such
annual bonus constitutes a Performance Bonus and the Plan Administrator so
permits, not later than June 30 of the calendar year in respect of which such
bonus is payable.

 


4.3          DEFERRALS OF DIRECTOR’S COMPENSATION


 


A NON-EMPLOYEE DIRECTOR MAY ELECT TO DEFER UP TO 100% OF HIS OR HER ANNUAL
RETAINER, FEES FOR ATTENDANCE AT BOARD OR COMMITTEE MEETINGS, AND OTHER CASH
COMPENSATION WITH RESPECT TO SERVICES PERFORMED AS SUCH A DIRECTOR IN ANY
CALENDAR YEAR, BY COMPLETING AN ELECTION FORM AND FILING IT WITH THE PLAN
ADMINISTRATOR NOT LATER THAN THE LAST DAY OF THE PRECEDING CALENDAR YEAR OR SUCH
EARLIER DEADLINE AS THE PLAN ADMINISTRATOR MAY PRESCRIBE.


 


4.4          NEW MID-YEAR ELIGIBLES


 

An employee who first becomes an Eligible Individual as of a date other than the
first day of calendar year, and who was not previously eligible to participate
in the Plan (or Prior Plan) or any other elective account balance nonqualified
deferred compensation plan (a “Similar Plan”) in his or her capacity as an
employee of the Company or any Subsidiary, may elect, by completing an Election
Form and filing it with the Plan Administrator within thirty (30) days after
such date, to defer up to 50% of his or her salary for pay periods in such
calendar year beginning after the date of such election, and up to 100% of his
or her cash bonus for such year under the Company’s Management Incentive
Compensation Program (and/or any other bonus program designated by the Company
for inclusion in the Plan) and allocable on a prorata basis to the portion of
such year following the date of his or her deferral.  The Plan Administrator
may, in its discretion, extend the application of this Section 4.4 to one or
more employees who were formerly eligible to participate in the Plan or a
Similar Plan as an eligible employee but who ceased to be so eligible and who
may be treated as newly eligible employees under Treasury Reg. § 1.409A-2(a)(7).

 

8

--------------------------------------------------------------------------------

 

4.5          New Outside Directors

 

A newly elected non-employee director who was not previously eligible to
participate in the Plan by reason of any prior service as a non-employee
director, or in any other elective account balance nonqualified deferred
compensation plan of the Company or any Subsidiary in the capacity of either a
non-employee director or independent contractor (a “Comparable Plan”), may
elect, by completing an Election Form and filing it with the Plan Administrator
within thirty (30) days after becoming such a director, to defer up to 100% of
the retainer, fees and other cash compensation payable in respect of services
performed as a director during the year of such election and following the date
of his or her deferral election.  The Plan Administrator may, in its discretion,
extend the application of this Section 4.5 to an individual who was formerly
eligible to participate in the Plan as a non-employee director or a Comparable
Plan but who ceased to be so eligible and who may be treated as newly eligible
individual under Treasury Reg. § 1.409A-2(a)(7).

 

4.6          Mechanics of Deferral

 

A Participant’s Compensation shall be reduced in accordance with the
Participant’s election hereunder, and amounts deferred hereunder shall be paid
by the Employer to the Trust as soon as administratively feasible after such
reduction and credited to the Participant’s Account as of the date of payment
thereof.

 

4.7          Irrevocability

 

A Participant’s deferral election under this Article IV shall be irrevocable
after the last date prescribed hereunder for the making of such election;
provided, however, that such election may be revoked if necessary in order to
permit a hardship withdrawal of section 401(k) contributions under the
Scientific Games 401(k) Plan (or any similar plan of the Company or any
Subsidiary) prior to age 59-1/2, or in the event of an Unforeseeable Emergency
permitting distribution under Section 7.7 hereof.  Prior to such date,
revocation shall be permitted to the extent (if any) that the Plan Administrator
may prescribe.

 

ARTICLE V

ACCOUNTS

 

5.1          Accounts

 

The Plan Administrator shall establish an Account for each Participant
reflecting the Participant’s Elective Deferrals, together with any adjustments
for income, gain or loss (determined in accordance with Section 5.2(a)) and any
payments from the Account.  The Plan Administrator shall establish sub-accounts
for each Participant as may be necessary or desirable for the proper
administration of the Plan.  The Plan Administrator shall provide each
Participant with a periodic statement of his or her Account reflecting the
income, gains and losses (realized and unrealized), amounts of deferrals, and
distributions of such Account since the prior statement.

 

9

--------------------------------------------------------------------------------


 

5.2          Deemed Investment of Accounts

 

(a)           Adjustment of Accounts.  The amount of each Participant’s Elective
Deferral for a calendar year shall be credited to the Participant’s Account as
provided in Section 4.6.  The Account shall be adjusted from time to time to
reflect (i) subsequent years’ deferrals, if any, and (ii) gains (or losses)
determined as if the Account were invested in one or more Investment Vehicles
selected by the Participant.  The Plan Administrator may adopt such rules and
administrative practices as it shall deem necessary or appropriate in connection
with a Participant’s right to select Investment Vehicles hereunder including
restrictions on the timing or frequency of such elections, and all such
Investment Vehicle selections shall be made in such form as may be required by
the Plan Administrator from time to time.

 

(b)           Investment of Trust Assets.  The assets of the Trust shall be
invested in such investments (which may, but are not required to be, the
Investment Vehicles) as the Trustee shall be directed by the Plan
Administrator.  Without limiting the generality of the foregoing, the Plan
Administrator may, in its discretion, determine to invest Trust assets in such
manner as shall minimize the risk that assets of the Trust shall be insufficient
to meet the Employers’ obligations with respect to the Plan and in furtherance
thereof may (but shall be under no obligation to) direct the Trustee to invest
Trust assets to the maximum extent possible in investments that reflect the
Participant selections of the Investment Vehicles to be the basis for the
adjustment of their Accounts under Section 5.2(a).

 

ARTICLE VI

VESTING

 

6.1          General

 

Without limitation on Section 10.1, each Participant shall be immediately vested
in, i.e., shall have a nonforfeitable right to, the balance in the Participant’s
Account, to be payable at the time and in the manner provided hereunder.

 

ARTICLE VII

DISTRIBUTION EVENTS

 

7.1          Specified Distribution Date

 

(a)           Time of Distribution.  Unless sooner distributed by reason of an
intervening distribution event under the Plan, a Participant shall receive a
distribution of the portion of his or her Account attributable to each Elective
Deferral on the Specified Distribution Date for such Elective Deferral.

 

(b)           Extension of Distribution Date.  To the extent permitted by the
Plan Administrator, each Participant who is employed by the Employer shall be
entitled to elect a new, later Specified Distribution Date with respect to the
amounts credited to the Participant’s Account with respect to an Elective
Deferral.  Any such election shall be made on the Election Form prescribed by
the Plan Administrator and shall be delivered to the Plan Administrator no

 

10

--------------------------------------------------------------------------------


 

later than one year prior to the Participant’s previous Specified Distribution
Date in respect of such Elective Deferral.  In addition, the new Specified
Distribution Date must be no earlier than five years after the Specified
Distribution Date previously in effect and shall be February 28 of the calendar
year to which payment is further deferred.

 

7.2          Separation from Service

 

In the event of a Participant’s Separation from Service, the Participant shall
receive a distribution of his or her entire Account balance in a single lump sum
–

 

(a)           If the Participant is a Specified Employee, on the first day
following the expiration of six months from the date of such Separation from
Service, and

 

(b)           If the Participant is not a Specified Employee, on the thirtieth
(30th) day following the date of such Separation from Service

 

7.3          Change in Control Event

 

Upon a Change in Control Event with respect to the Company, each Participant
shall be paid his or her entire Account balance in a single lump sum on the
thirtieth (30th day) following the date of .such Change in Control Event.

 

7.4          Disability

 

In the event of a Participant’s Disability, the Participant shall receive a
distribution of his or her entire Account Balance in a single lump sum on the
thirtieth (30th) day following the occurrence of such Disability.

 

7.5          Death

 

If a Participant dies prior to the complete distribution of his or her Account,
the balance of the Account shall be paid in a single lump sum on the fortieth
(40th) day following the date of death to the Participant’s designated
beneficiary or beneficiaries in effect on the date of the Participant’s death.

 

7.6          Beneficiaries

 

(a)           Beneficiary Designation Form.  Any designation of a beneficiary
shall be made by the Participant on (and only on) a form prescribed by the Plan
Administrator (“Beneficiary Designation Form”) and filed with the Plan
Administrator, and may be changed by the Participant at any time by filing
another Beneficiary Designation Form containing the revised instructions. 
Without limiting the generality of the foregoing, the Plan Administrator may, in
its discretion, prescribe a single Beneficiary Designation Form for both the
Prior Plan and this Plan and require that the same beneficiary designation
govern at all times under both Plans.

 

(b)           Failure to Designate.  If no beneficiary is designated or no
designated beneficiary

 

11

--------------------------------------------------------------------------------


 

survives the Participant, payment shall be made to the Participant’s surviving
spouse, or, if none, to his or her issue per stirpes, in a single payment.  If
no spouse or issue survives the Participant, payment shall be made in a single
lump sum to the representative of the Participant’s estate.  No payment shall be
made to the representative of a Participant’s estate until the Plan
Administrator has been furnished with such evidence as it shall deem necessary
or appropriate to establish the validity of the payment.

 

(c)           Proper Beneficiary.  If the Plan Administrator has any doubt as to
the proper Beneficiary to receive payments hereunder, the Plan Administrator
shall have the right to withhold such payments until the matter is finally
adjudicated.  However, any payment made by the Plan Administrator, in good faith
and in accordance with this Plan, shall fully discharge the Company and any
other applicable Employer from all further obligations with respect to that
payment.

 

(d)           Prior Plan Designations.  Notwithstanding anything in
Section 7.6(a) or (b) to the contrary, in the event that a Member was a member
of the Prior Plan on or before December 31, 2004 (whether or not he is entitled
to benefits under the Prior Plan as a result of the amendment and freeze thereof
effective December 31, 2004) and had a beneficiary designation in effect under
Section 7.4 of such Plan in effect on December 31, 2004, the beneficiary or
beneficiaries so designated shall be the Member’s Beneficiary under this Plan
unless and until the Member shall designate another Beneficiary in accordance
with Section 7.6(a).

 

(e)           Minor or Incompetent Beneficiary.  In making any payments to or
for the benefit of any minor or an incompetent Beneficiary, the Plan
Administrator, in its sole and absolute discretion, may, but need not, make a
payment to a legal or natural guardian or other relative of a minor or court
appointed committee of such incompetent.  Alternatively, it may make a payment
to any adult with whom the minor or incompetent temporarily or permanently
resides.  The receipt by a guardian, committee, relative or other person shall
be a complete discharge to the Company and each other Employer.  Neither the
Company or any Employer, nor the Plan Administrator, shall have any
responsibility to see to the proper application of any payments so made.

 

7.7          Unforeseeable Emergency

 

If a Participant suffers an Unforeseeable Emergency, the Plan Administrator, in
its sole discretion, may pay to the Participant only that portion, if any, of
the Participant’s Account that the Plan Administrator determines in accordance
with the Regulations is necessary to satisfy the emergency need, including any
amounts necessary to pay any Federal, State or local income taxes reasonably
anticipated to result from the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship) or by cessation of deferrals under the Plan or any
similar plan. A Participant requesting an emergency payment shall apply for the
payment in writing in a form approved by the Plan Administrator and shall
provide such additional information as the Plan Administrator may require.

 

12

--------------------------------------------------------------------------------


 

7.8          Medium of Distribution

 

Each distribution hereunder shall be made in cash and/or in kind as determined
by the Plan Administrator.

 

7.9          Actual Payment Date

 

The provisions hereof for payment on a particular date shall be construed and
may be applied as the Plan Administrator (including the Plan recordkeeper) deems
necessary or advisable (taking into account the purpose of the Plan) and in
accordance with the Regulations, including without limitation Treasury Reg.
§ 1.409A-3(d), without liability to any Participant or Beneficiary by reason
thereof.

 

7.10        Taxes

 

All federal, state or local taxes that the Plan Administrator determines are
required to be withheld in respect of any Elective Deferrals hereunder or from
any payments made pursuant to this Article VII shall be withheld from amounts
payable hereunder or from any other amounts payable to a Participant.

 

7.11      Acceleration generally prohibited

 

No acceleration of payments under the Plan shall be permitted except as
authorized by the Regulations and approved by the Plan Administrator in its
discretion consistent with such Regulations. Without limiting the generality of
the foregoing:

 

(a)           Ethics or Conflict of Interest Requirements.  Distribution may be
accelerated as may be necessary to comply with ethics or conflict of interest
requirements in accordance with Treasury Reg. § 1.409A-3(j)(4)(iii).

 

(b)           Payment of employment taxes.  Distribution may be accelerated in
order to pay (i) the Federal Insurance Contributions Act (FICA) tax imposed
under section 3101, section 3121(a) and section 3121(v)(2) of the Code on
deferrals under the Plan (the “FICA Amount”), (ii) Federal, state, local or
foreign wage withholding taxes on the FICA Amount, and (iii) additional wage
withholding taxes attributable to the pyramiding of wages subject to withholding
and taxes. Acceleration shall be permitted under this paragraph (b) only to the
extent that the Plan Administrator determines that such tax obligations cannot
be readily met from other sources, and the total payment under this paragraph
(b) shall not exceed the aggregate of the FICA Amount and related income tax
withholding.

 

7.12      Delay under Section 162(m)

 

A payment under the Plan may be delayed to the extent that the Company
reasonably anticipates that if the payment were made as scheduled, the
Employer’s deduction with respect to such

 

13

--------------------------------------------------------------------------------


 

payment would not be permitted by reason of section 162(m) of the Code, provided
that the payment is made either (a) during the Employer’s first taxable year in
which it is reasonably anticipated that the deduction of such payment will not
be barred by section 162(m) or (b) during the period beginning with the date of
the Participant’s Separation from Service and ending on the later of the last
day of the taxable year of the Employer in which the Participant separates from
service or the 15th day of the third month following such Separation from
Service, and all similarly situated Participants are treated on a reasonably
consistent basis, and provided further that where any scheduled payment to a
specific Participant in a taxable year is delayed in accordance with this
Section 7.12, the delay in payment will be treated as a subsequent deferral
election unless all scheduled payments to that Participant that could be delayed
under this Section 7.12 are also delayed.  Where the payment is delayed to a
date on or after Separation from Service, the payment will be considered a
payment upon a Separation from Service for purposes of the Plan, including for
purposes of Section 7.2(b).  No election may be provided to the Participant with
respect to the timing of the payment under this Section 7.12.  The balance
credited to each of the Participant’s Accounts shall continue to be adjusted
pursuant to Section 5.2 during the period of any delay in payment under this
Section 7.12, including any delay during the period where the Company or the
Plan Administrator is determining whether such a delay is necessary or
appropriate, up to the last day of the month immediately preceding the date of
payment.

 

7.13        Delays to comply with Securities and other Laws

 

Payment may be delayed as the Company or the Plan Administrator may determine to
be necessary or advisable in order to comply with Federal securities or other
applicable laws or as otherwise authorized by applicable with the Regulations,
including Treas. Reg.§ 1.409A-2(b)(7).  The balance credited to each of the
Participant’s Accounts shall continue to be adjusted pursuant to Section 5.2
during the period of any delay in payment under this Section 7.12, including any
delay during the period where the Company or the Plan Administrator is
determining whether such a delay is necessary or appropriate.

 

7.14        Transition Rule Elections

 

Participants may elect at any time during the period through December 31, 2006
to change the time of payment of any Elective Deferral to any other time of
payment permitted at the time of the initial deferral election with respect
thereto, provided that no such election made after December 31, 2005 may apply
to amounts otherwise payable the year of such election or accelerate into the
year of election amounts otherwise payable in a future year.

 

ARTICLE VIII

PLAN ADMINISTRATOR

 

8.1          Plan Administration and Interpretation

 

The Plan Administrator shall oversee the administration of the Plan.  The Plan
Administrator shall have complete control and authority to determine the rights
and benefits and all claims, demands and actions arising out of the provisions
of the Plan of any Participant, beneficiary, deceased Participant, or other
person having or claiming to have any interest under the Plan.  The

 

14

--------------------------------------------------------------------------------


 

Plan Administrator shall have complete discretion to interpret the Plan and to
decide all matters under the Plan.  Such interpretation and decision shall be
final, conclusive and binding on all Participants and any person claiming under
or through any Participant (in the absence of clear and convincing evidence that
the Plan Administrator acted arbitrarily and capriciously).  Any
individual(s) serving as Plan Administrator who is a Participant will not vote
or act on any matter relating solely to himself or herself.  When making a
determination or calculation, the Plan Administrator shall be entitled to rely
on information furnished by a Participant, a beneficiary, an Employer or the
Trustee.  The Plan Administrator shall have the responsibility for complying
with any reporting and disclosure requirements of ERISA.

 

8.2          Powers, Duties, Procedures, Etc.

 

The Plan Administrator shall have such powers and duties, may adopt such
rules and tables, may act in accordance with such procedures, may appoint such
officers or agents, may delegate such powers and duties, may receive such
reimbursements and compensation, and shall follow such claims and appeal
procedures with respect to the Plan as it may establish.

 

8.3          Information

 

To enable the Plan Administrator to perform its functions, the Employers shall
supply full and timely information to the Plan Administrator on all matters
relating to the compensation of Participants, their employment, retirement,
death, termination of employment, and such other pertinent facts as the Plan
Administrator may require.

 

8.4          Indemnification of Plan Administrator

 

The Company agrees to indemnify and to defend to the fullest extent permitted by
law any officer(s) or employee(s) who serve as Plan Administrator (including any
such individual who formerly served as Plan Administrator) against all
liabilities, damages, costs and expenses (including attorneys’ fees and amounts
paid in settlement of any claims approved by the Company) occasioned by any act
or omission to act in connection with the Plan, if such act or omission is in
good faith.

 

ARTICLE IX

AMENDMENT AND TERMINATION

 

9.1          Amendments

 

The Company shall have the right to amend the Plan from time to time on behalf
of all Employers, subject to Section 9.3, by an instrument in writing that has
been executed on the Company’s behalf by its duly authorized officer.

 

9.2          Termination of Plan

 

This Plan is strictly a voluntary undertaking on the part of the Employers and
shall not be deemed to constitute a contract between any Employer and any
Eligible Individual (or any other person) or a consideration for, or an
inducement or condition of employment for, the performance of the

 

15

--------------------------------------------------------------------------------


 

services by any Eligible Individual (or other person).  The Company reserves the
right to terminate the Plan at any time with respect to any or all Participants,
subject to Section 9.3, by an instrument in writing that has been executed on
the Company’s behalf by its duly authorized officer.  Upon termination, the
Company and other Employers shall continue to maintain the Account of each
Participant affected by such termination and pay benefits hereunder as they
become due to such Participant as if the Plan had not terminated, but no further
deferral shall be available to such Participant for any period after the date of
such termination. Alternatively, the Company may determine in its discretion to
distribute the remaining balance in the Accounts of all Participants and
beneficiaries to the extent authorized by Treasury Reg. § 1.409A-3(j)(ix).

 

9.3          Existing Rights

 

No amendment or modification to, or termination of, the Plan shall be effective
to the extent that it would reduce the value of a Participant’s Account
immediately prior to the amendment, modification or termination, without the
Participant’s prior written consent, nor (to the extent permitted by law) shall
any such amendment or other action be valid or given any effect whatever if and
to the extent it is inconsistent with Section 409A or the Regulations.

 

ARTICLE X

MISCELLANEOUS

 

10.1        No Funding

 

The Plan constitutes a mere promise by the Employers to make payments in
accordance with the terms of the Plan, and Participants and beneficiaries shall
have the status of general unsecured creditors of the Employer.  If a
Participant has deferred Compensation for service with a Subsidiary, such
Subsidiary shall be primarily liable for all obligations under the Plan with
respect thereto and the Company shall be secondarily liable thereafter.  Nothing
in the Plan will be construed to give any employee or any other person rights to
any specific assets of the Employer or of any other person.  In all events, it
is the intent of the Company that the Plan be treated as unfunded for tax
purposes and for purposes of Title I of ERISA.

 

10.2        Non-Assignability

 

None of the benefits, payments, proceeds or claims of any Participant or
beneficiary shall be subject to any claim of any creditor of any Participant or
beneficiary and, in particular, the same shall not be subject to attachment or
garnishment or other legal process by any creditor of such Participant or
beneficiary, nor shall any Participant or beneficiary have any right to
alienate, participate, commute, pledge, encumber or assign any of the benefits
or payments or proceeds that he or she may expect to receive, contingently or
otherwise, under the Plan.

 

10.3        Limitation of Participants’ Rights

 

Nothing contained in the Plan shall confer upon any person a right to be
employed or to continue in the employ of the Company or any Subsidiary, or
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of a Participant at any time, with or

 

16

--------------------------------------------------------------------------------


 

without cause.  In addition, nothing shall confer on any individual a right to
participate in the Plan in any calendar year.  The fact that an individual is an
Eligible Individual in one year shall not give the individual a right to
participate in the Plan in any other year.

 

10.4        Participants Bound

 

Any action with respect to the Plan taken by the Plan Administrator, the Company
or any Subsidiary, or the Trustee or any action authorized by or taken at the
direction of the Plan Administrator, the Company or any Subsidiary, or the
Trustee shall be conclusive upon all Participants and beneficiaries entitled to
benefits under the Plan.

 

10.5        Release

 

Any payment to any Participant or beneficiary in accordance with the provisions
of the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Company or any Subsidiary, the Plan Administrator and the Trustee
under the Plan, and the Plan Administrator may, to the extent consistent with
the Plan and the Regulations, require such Participant or beneficiary, as a
condition precedent to such payment, to execute a receipt and release to such
effect.  If any Participant or beneficiary is determined by the Plan
Administrator to be incompetent by reason of physical or mental disability
(including minority) to give a valid receipt and release, the Plan Administrator
may cause the payment or payments becoming due to such person to be made to
another person for his or her benefit without responsibility on the part of the
Plan Administrator, the Company or any Subsidiary, or the Trustee to follow the
application or use of such funds.

 

10.6        Administrative Processing Considerations

 

Notwithstanding any other provision of the Plan, it shall be recognized that
implementation of the accounting, valuation and distribution procedures required
under the Plan is dependent upon the Plan recordkeeper receiving complete and
accurate information from a variety of different sources on a timely basis. 
Since events may occur that interrupt or otherwise interfere that in this
process, there shall be no guarantee by the Plan that any given information or
transaction will be received or processed at the anticipated time and day.  In
any such events shall occur, any affected transaction will be processed as soon
as administratively feasible consistently with the Regulations, without
liability to any Participant of Beneficiary by reason thereof.

 

10.7        Correction of Error

 

The Plan Administrator may adjust the Accounts of any or all Participants in
order to correct errors and rectify omissions in such manner as the Plan
Administrator believes will best result in the equitable and nondiscriminatory
administration of the Plan and ensure compliance with Section 409A and the
Regulations and/or to make use of such correction procedures as may be
established to mitigate or avoid penalties for violation thereof, without
liability to any Participant or Beneficiary by reason thereof.

 

17

--------------------------------------------------------------------------------


 

10.8        Governing Law

 

The Plan shall be construed, administered, and governed in all respects under
and by the laws of the State of New York without reference to the principles of
conflicts of law, unless preempted by applicable federal law.  If any provision
of the Plan shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

 

10.9        Headings and Subheadings

 

Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions hereof.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Board of Directors of the Company has duly adopted this
amended and restated Plan on behalf of the Company and other Employers and
caused it to be executed by the undersigned officers of the Company this
31st day of December, 2008.

 

 

Attest:

 

Scientific Games Corporation

 

 

 

 

 

 

/s/ Jack B. Sarno

 

By:

 

/s/ DeWayne E. Laird

Jack B. Sarno

 

Name:

 DeWayne E. Laird

 

 

Title:

 Vice President

 

19

--------------------------------------------------------------------------------
